Citation Nr: 1635353	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 20, 2010, for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 20, 2010, for the award of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than December 20, 2010, for the award of basic eligibility to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.  

4.  Entitlement to a rating in excess of 70 percent for PTSD.

5.  Entitlement to special monthly compensation (SMC) based on housebound status.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2014, the Veteran's attorney requested an updated copy of the Veteran's claims folder.  This request was fulfilled in August 2016. 

In July 2014, the RO granted service connection for peripheral neuropathy of the upper and lower bilateral extremities, effective November 4, 2013, and denied an increased rating for diabetes mellitus.  Thereafter, in October 2014, the Veteran's attorney filed a notice of disagreement, with the July 2014 rating decision.  Specifically, citing to Akles v. Derwinski, 1 Vet. App. 118, 121 (1991), the attorney argued that the RO implicitly denied entitlement to SMC based on housebound status.  A statement of the case has not yet been provided as to that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Such files include the October 2014 notice of disagreement and VA treatment records dated through July 25, 2014.  The remaining documents are either duplicative of the documents contained in the paper claims file or are irrelevant to the issues currently on appeal.

The issues of entitlement to a rating in excess of 70 percent for PTSD and entitlement to SMC based on housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was received on December 27, 2004.  A May 2005 rating decision granted service connection for PTSD, effective the date the claim was received.  The Veteran appealed the initially assigned noncompensable disability rating.

2.  A June 2005 rating decision increased the Veteran's initial disability rating for PTSD to 10 percent.  A June 2009 rating decision increased the Veteran's disability rating for PTSD to 50 percent, effective January 22, 2009.

3.  An unappealed Board decision, dated April 9, 2010, denied the Veteran's claim for an initial disability rating in excess of 10 percent prior to January 22, 2009, and in excess of 50 percent thereafter, for PTSD.

4.  In the July 2012 rating decision on appeal, a 70 percent disability rating for PTSD, a TDIU, and basic eligibility for DEA benefits were awarded, all effective December 20, 2010, the date the Veteran's claim was received.

5.  Resolving all reasonable doubt in the Veteran's favor, it was factually ascertainable on July 16, 2010, but no earlier, that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as family relations and mood; his GAF scores ranged from 50 to 55, indicating moderate to serious symptoms.

6.  The record does not contain a claim for a TDIU, either formal or informal, filed subsequent to the Board's April 9, 2010, decision, but prior to the receipt of the December 20, 2010, formal claim for a TDIU.

7.  Subsequent to the Board's April 9, 2010, decision, but prior to the receipt of the December 20, 2010 formal claim, it was not factually ascertainable that the Veteran was unemployable due to his service-connected PTSD.

8.  Prior to December 20, 2010, the Veteran was not permanently and totally disabled due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 16, 2010, but no earlier, for the award of a 70 percent rating for service-connected PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2015).

2.  The criteria for an effective date earlier than December 20, 2010, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2015).

3.  The criteria for an effective date earlier than December 20, 2010, for the award of DEA benefits have not been met.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claims decided herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Earlier Effective Dates

The Veteran maintains that he is entitled to effective dates prior to December 20, 2010 for the assignment of a 70 percent rating for his service-connected PTSD, the award of a TDIU, and the award of DEA benefits.  In his July 2015 appellate brief, the Veteran's attorney cited VA treatment records and VA examinations dated from April 2005 to October 2008 as evidence that the Veteran's PTSD warranted a 70 percent rating prior to December 20, 2010.  Additionally, the attorney argued that these treatment records indicated that the Veteran was unemployable as a result of his PTSD symptomatology.

A.  Pertinent Rules and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

The Veteran's claim for a 70 percent disability rating prior to December 20, 2010, is subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after a Veteran received treatment for a service-connected disability, but the treatment occurred within the prior one year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The United States Court of Appeals for Veterans Claims (Court) has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable increase for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

However, the Court has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998). 

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998). 

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

Also, with regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2). 

In this regard, a "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011). Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  Id. at 133.  The Court also held that although 38 C.F.R. § 3.157(b)(1) does not expressly require worsening, to hold otherwise would lead to the absurd result that nearly all VA medical records could trigger the provisions of 38 C.F.R. § 3.157(b)(1)).  Id. at 134.

Finally, the Board notes that a claim for a TDIU is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

B.  PTSD

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Historically, in a decision issued on April 9, 2010, the Board, inter alia, denied the Veteran's claim for an initial rating in excess of 10 percent prior to January 22, 2009, and in excess of 50 percent thereafter, for his PTSD.  Although the Veteran appealed the Board's decision with respect to the claim for service connection for hypertension, a November 2010 Joint Motion for Partial Remand specifically noted that the parties requested that the Court not disturb the Board's decision concerning his claim for a higher rating for his PTSD.  Therefore, the Board's decision with respect to that issue is final.

The Board notes that April 2010 Board decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates).  However, at no point has such a claim has been raised.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  In the instant case, while the Veteran has generally contended that he should be awarded an earlier effective date for the award of a 70 percent rating for his PTSD, he has not alleged CUE, and such contentions do not reflect the type of specificity need to sufficiently raise such a claim.

Therefore, the April 2010 Board decision with respect to his claim for an initial compensable rating prior to January 22, 2009, and in excess of 50 percent thereafter, for service-connected PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

Following the April 9, 2010, Board decision, the Veteran filed a formal claim for a TDIU as a result of his service-connected PTSD that was received on December 20, 2010.  The Board has considered whether any communication or treatment record dated between April 9, 2010, and December 20, 2010, may be considered an informal claim.  In this regard, the Board notes that the Veteran submitted a claim for service connection for diabetes mellitus in May 2010; however, there was no communication concerning his service-connected PTSD following the Board's April 2010 decision, but before receipt of the December 2010 claim.

Therefore, the issue is whether it was factually ascertainable that the Veteran's PTSD warranted a 70 percent disability rating at any point from April 10, 2010, to December 19, 2010.  Pertinent evidence includes the Veteran's VA treatment records.

In a May 2010 VA treatment record, the Veteran said that his symptoms were the same, except that he was a little more depressed.  He reported financial problems and frustration with VA.  His symptoms included frequent nightmares, hypervigilance, and isolating behavior.  He said he was still attending group therapy sessions, but that he stopped going to church because he could not stand being around so many people.  He said he did gardening work at home which helped him keep his mind off of things.  He reported getting angry easily and staying home in order to avoid people that might upset him.  He reported problems sleeping, including trouble falling back to sleep.  He denied homicidal and suicidal ideation, but he felt like death was no longer a scary thing. Upon examination, he was oriented, his appearance was appropriate, he displayed poor eye contact, and there was no psychomotor agitation or retardation.  He was cooperative with normal speech rate and tone.  His mood was described as "not good," and his affect was restrictive.  His thought process with linear and goal-directed, with no flight of ideas or loss of association.  He denied any suicidal or homicidal ideations, and there was no evidence of hallucinations or delusions.  Both his insight and judgment were fair.  He was assigned a GAF score of 60.

A July 2010 VA treatment record indicated that the Veteran was talking and laughing in the waiting room.  He stated that he was not doing well.  He felt "down," as though everything was negative.  He expressed concern that he would start abusing alcohol again.  He reported working off and on at a wrecking yard pulling parts for customers.  He expressed problems with anger and nightmares of his experiences in Vietnam.  He reported nightmares only twice a week, which was reportedly an improvement from the past.  His hypervigilance and the reexperiencing of his stressors brought on feelings of anger and depression.  He expressed continued irritability and isolation, and said he had not been to church in two months because he did not want to be around others.  He reported some suicidal ideation, but denied any plan.  Upon examination, he was oriented, his appearance was appropriate, he displayed limited eye contact, and there was no psychomotor agitation or retardation.  He was cooperative with normal speech rate and tone.  His mood was described as "not good," and his affect was restricted.  His thought process was linear and goal-directed, with no flight of ideas or loss of association.  He denied any suicidal or homicidal ideations, and there was no evidence of hallucinations or delusions.  Both his insight and judgment were fair.  The examiner noted fairly significant symptoms, but determined that the Veteran's condition was stable compared to his prior visits.  He was assigned a GAF score of 55.

A September 2010 VA treatment record noted that the Veteran was smiling and was doing better since the last time he was evaluated.  He reported continued problems with anger and irritability, as well as sadness after he alienated his son during a recent argument.  He said that he and his son had not talked in several weeks.  He said he did not have control of his anger and it made him feel worthless.  He was concerned that his anger had escalated to a dangerous level and that he could have harmed his son.  He denied homicidal and suicidal ideation, as well as hallucinations.  Upon examination, he was oriented, his appearance was appropriate, he displayed limited eye contact, and there was no psychomotor agitation or retardation.  He was cooperative with normal speech rate and tone.  His mood was described as "better," and his affect was full range.  His thought process was linear and goal-directed, with no flight of ideas or loss of association.  He denied any suicidal or homicidal ideations, and there was no evidence of hallucinations or delusions.  Both his insight and judgment were fair.  The examiner noted fairly significant symptoms, including anger and irritability.  The examiner noted that he had a tendency to blame his general unhappiness and relationships on his PTSD symptoms.  He was assigned a GAF score of 50.

In October 2010, the Veteran stated that things were going "decent."  He reported ongoing problems with sleep, stating that he would lay in bed for two to three hours thinking about his past.  He felt as though he was not "doing anybody any good," and he still had problems with anger and irritability.  He stated he was arguing with his wife "over nothing," and that she said his voice was "heavy" and that he was "fussing" with her.  He denied any suicidal or homicidal ideation, as well as any hallucination.  During the examination, he was smiling and interactive.  Mental status examination was the same as it was in September 2010.  The examiner noted that the Veteran's externalization and blame impaired his ability to make a change in his life.  He was assigned a GAF of 55.

A December 2010 VA treatment record noted that the Veteran was doing well, and that he continued to be talkative and engaging during the session.  He reported ongoing problems with anger and irritability, and that he dealt with these problems by staying with himself.  He said he was still having difficulty getting along with his wife, but he indicated that the PTSD classes he was going to were helping.  He reported normal sleep, and he denied suicidal and homicidal ideations, as well as hallucinations.  He was assigned a GAF of 55.

Based upon the evidence above, and after resolving all reasonable doubt in his favor, the Board finds that it was factually ascertainable on July 16, 2010, but not earlier, that the Veteran's PTSD warranted a 70 percent disability rating.  Specifically, the July 2010 VA treatment record noted that he expressed concerned that his PTSD would cause him to start abusing alcohol again.  He also continued to experience problems with anger, irritability, and social avoidance, and indicated that he had not been to church in because he did not want to be around others.  Moreover, the Veteran reported problems with suicidal ideation, although he denied any plan.  Furthermore, the September 2010 VA treatment record noted that the Veteran's anger was the cause of a recent argument with his son, and that they had no talked in several weeks.  He expressed concern that his anger had escalated to a "dangerous level" and that he might have harmed his son.  The Veteran was assigned a GAF score of 50, indicating serious symptomatology.  Finally, the October 2010 and December 2010 VA treatment record both indicated that his symptoms, including his anger and irritability, were causing problems between him and his wife.

Prior to July 16, 2010, the Veteran's PTSD was not manifested by occupational and social impairment in most areas.  In this regard, the Board notes that the Veteran reported many of the same symptoms, including problems with anger, irritability, hypervigilance, and nightmares; however, there is no indication that his symptoms were of such a severity to cause deficiencies in most areas.  For example, while the Veteran reported isolating behavior, including not attending church, there is nothing to suggest that he had problems with his familial relationships.  Additionally, although he reported that death was "no longer scary," he consistently denied suicidal and homicidal thoughts, his thought process was consistently found to be normal and goal directed, and there was no evidence of any cognitive impairment.  Furthermore, the Veteran was consistently assigned a GAF score of 60, indicating only moderate symptoms.  There is no other evidence of record that would support the assignment of a 70 percent rating prior to July 16, 2010.  Accordingly, an effective date prior July 16, 2010, for a 70 percent disability for the Veteran's PTSD is not warranted.

C. TDIU

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

Given that an effective date of July 16, 2010, for the award of a 70 percent rating for the Veteran's PTSD has been awarded, the Veteran's combined disability rating met the schedular criteria for a TDIU as of that date.  See 38 C.F.R. § 4.16(a).  Prior to that date, however, the Veteran's combined disability rating was a 60 percent, and he did not have a single disability rated at 60 percent.  Although he failed to meet the schedular criteria prior to this point, the Board notes that it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, an extra-schedular TDIU is still available for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

As will be discussed in greater detail below, the Board finds that, like his claim for an earlier effective date for the assignment of a 70 percent rating for PTSD, the Veteran's claim for an earlier effective date for the award of a TDIU is also subject to the final April 2010 Board decision.

In his July 2015 appellate brief, the Veteran's attorney argued that an earlier effective date was warranted, noting that the Veteran had been unemployed since 2003 when he was fired after assaulting a coworker.  He cited to evidence of record, including an April 2005 VA examination, a March 2008 VA treatment record, and a March 2008 statement from the Veteran concerning the circumstances of his 2003 firing, and argued that these records implicitly raised the issue of entitlement to a TDIU pursuant to the holding in Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for an increased rating will also include a claim for a TDIU where the Veteran alleges, or there is evidence of, unemployability.  Therefore, insofar as the evidence cited by the attorney raised the issue of a TDIU, the Board notes that such was part and parcel of the claim for a higher initial rating for the Veteran's service-connected PTSD that was denied by the Board in the April 2010 decision since a request for TDIU is "not a separate claim for benefits," but is best analyzed as a request for an appropriate disability rating "as part of a claim for increased compensation."  Id.

In December 2004, the Veteran filed his claim for service connection for PTSD.  In a May 2005 rating decision, the Board granted service connection and assigned an initial noncompensable rating.  The Veteran perfected an appeal of that decision to the Board.  As noted above, in an April 9, 2010, decision, the Board denied the Veteran's claim for ratings in excess of 10 percent prior to January 22, 2009, and in excess of 50 percent thereafter.  Although the April 2010 Board decision did not expressly refer to entitlement to a TDIU as a part of the increased rating claim, the Board finds that the TDIU claim was implicitly denied.

"The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  "The implicit denial rule is, at bottom, a notice provision."  Id. at 965.  Significantly, the Court has noted that, "[i]t is reasonable to say that an appellant who receives a disability rating that is less than 100 [percent] has notice of how his conditions have been rated and has the opportunity to appeal the rating decision.  Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that [VA] has declared it to be less than 100 [percent] disabling."  Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007).  This point was reiterated in Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011).

The facts of the Locklear case provide specific and distinguishable circumstances where a TDIU claim is not implicitly denied in a decision rating a disability.  In that case, a Board decision granted a 10 percent disability rating for schizophrenia, but also referred the issue of TDIU to the RO for appropriate action.  Id. at 313.  At that point, the Board explicitly bifurcated the claim into an adjudication of the appropriate schedular rating for schizophrenia and a separate adjudication of the TDIU issue. This is important because once a claimant sees "a part of a claim broken out for separate adjudication, a reasonable person would expect to see a specific decision on the part that was separated, or at least some specific indication that the separated part was adjudicated."  Id. at 316 (emphasis in original).

Furthermore, the Court has set forth four factors that are to be taken into consideration when applying the implicit denial rule.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010). They are: (1) relatedness of claims; (2) specificity of adjudication; (3) timing of claims; and (4) representation.  Id. at 212-13.

Unlike Locklear, in the Veteran's case, the TDIU claim was not bifurcated by the Board when it denied the Veteran's claim for an increased rating in April 2010.  As set forth in Ingram, because the Board denied an initial rating in excess of 10 percent prior to January 22, 2009, and in excess of 50 percent thereafter, for the Veteran's PTSD, it is reasonable to say that the Veteran would understand that his disability was rated at less than the total rating he had claimed.  This interpretation takes into account the Cogburn factors.  In consideration of the case law regarding the implicit denial rule and the facts of the Veteran's case, the Board finds that any issue of entitlement to TDIU was implicitly denied by the Board's decision.  In the April 2010 decision, the Board specifically referenced the medical record cited by the Veteran's attorney.  For example, the Board noted that the Veteran had been fired for fighting; that his unemployment had been attributed to his physical disabilities, not his PTSD; and that his PTSD did not impact his employability. See April 2010 Board Decision, pgs. 8, 9, 17.  After the April 9, 2010, Board decision, the Veteran did not submit any correspondence until his formal claim for a TDIU was received on December 20, 2010.  Furthermore, as noted above, the Veteran did not appeal the April 2010 Board decision with respect to his claim for an increased rating to the Court, despite appealing the decision with respect to his claim for service connection for hypertension.  Thus, the April 2010 rating decision is final, and the evidence cited by the Veteran's attorney cannot serve to establish an effective date for the current TDIU claim.  See generally Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 U.S.C.A. § 3.156(b).

The Board finds that entitlement to an effective date prior to December 20, 2010, for the award of a TDIU is not warranted.  Specifically, the record is silent for any formal or informal claim for a TDIU dated prior to December 20, 2010.  Furthermore, the evidence of record fails to demonstrate that it was factually ascertainable that he was unemployable as a result of his service-connected PTSD prior to December 20, 2010 when he filed his formal claim for a TDIU.  The only evidence dated within one year from the Veteran's December 20, 2010, formal claim for a TDIU was the July 2010 VA treatment record that indicated that the Veteran was working off and on at a wrecking yard pulling parts for customers.  There is nothing in the Veteran's VA treatment records that indicates that he was unable to work as a result of his service-connected PTSD prior to the December 20, 2010, claim.  Therefore, the Board finds that the Veteran is assigned the earliest possible effective date provided by law and an effective date prior to December 20, 2010, is not warranted.

D.  DEA Benefits

For the purposes of educational assistance under 38 U.S.C.A., Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2014).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

As the Veteran is not entitled to a TDIU prior to December 20, 2010, he also is not entitled to DEA benefits prior to that date.  The evidence fails to show any basis other than the award of the Veteran's TDIU rating for which he would be entitled to DEA benefits.  Thus, December 20, 2010, is the earliest date for which such entitlement is warranted. 

Although the Veteran may contend that he is entitled to an earlier effective date for DEA, VA regulations dictate the specific circumstances and criteria that must be met before DEA benefits may be granted.  As these criteria were not met prior to of December 20, 2010, an effective date prior to this must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In summation, after resolving all reasonable doubt in the Veteran's favor, the Board finds that an effective date of July 16, 2010, for the award of a 70 percent disability rating for PTSD is warranted.  However, the Board finds that he is not entitled to an effective date earlier than July 16, 2010, for the award of a 70 percent disability rating for PTSD; he is not entitled to an effective date earlier than December 20, 2010, for the award of a TDIU; and he is not entitled to an effective date earlier than December 20, 2010, for the award of DEA benefits.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date of July 16, 2010, but no earlier, for the award of a 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

An effective date earlier than December 20, 2010, for the award of a TDIU is denied.

An effective date earlier than December 20, 2010, for the award DEA benefits is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's claim for an increased rating, the Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent VA examination to address the nature and severity of his service-connected PTSD was in June 2011, more than five years ago.  Because the medical evidence of record does not address the current state of the Veteran's disabilities, and because his prior examination is now more than five years old, the AOJ should schedule him for a new VA examinations to address the current nature and severity of his service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating).

With regard to the issue of entitlement to SMC based on housebound status, following a July 2014 rating decision, in October 2014, the Veteran's attorney submitted a notice of disagreement.  Citing to Akles v. Derwinski, 1 Vet. App. 118, 121 (1991), the attorney disagreed with the implicit denial of entitlement to SMC based on housebound status.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for the issuance of a statement of the case on this issue is necessary.  Manlincon, supra.  However, this issue will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

On remand, the AOJ should associate with the claims file any outstanding VA treatment records.  VA treatment records dated through July 25, 2014, are current associated with the claims file.  The Veteran should also be given an opportunity to identify, and provide the necessary authorization for, any pertinent outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a statement of the case concerning his claim of entitlement to SMC based on housebound status.  Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning these additional claims.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to the statement of the case, thereby perfecting his appeal of these additional claims, should it be returned to the Board for further appellate consideration.

2.  Obtain any outstanding VA treatment records and associate them with the claims file.  Records dated through July 25, 2014, are currently associated with the claims file.

3.  The Veteran should be requested to identify and pertinent private treatment records not current associated with the claims file.  After the Veteran has signed the appropriate releases, any identified records should be obtained and associated with the claims folder.  If the VAMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Schedule the Veteran for a VA examination that addresses the current nature and severity of his service-connected PTSD.  The entire claims file should be reviewed by the reviewing clinician.  

The examiner should report all pertinent symptomatology and findings in detail.  The examiner should address the extent of social and occupational impairment attributable to the Veteran's PTSD, to include an opinion as to whether he is considered to have occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment due to PTSD.

A complete rationale for any opinion offered should be provided.

5.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be given the opportunity to respond.  The case should then be returned to the Board for further appellate, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


